Citation Nr: 1550927	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-34 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including paranoid schizophrenia with dementia.

2. Entitlement to service connection for an acquired psychiatric disorder, including paranoid schizophrenia with dementia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1969.  Prior to active duty, the Veteran also served in the Navy Reserves.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In September 2015, the Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.  

The issue of entitlement to service connection for an acquired psychiatric disorder, including paranoid schizophrenia with dementia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed December 2009 Board decision considered and denied the Veteran's petition to reopen the claim of entitlement to service connection for paranoid schizophrenia with dementia, previously claimed as an acquired psychiatric disorder because the newly submitted evidence did not relate to an unestablished fact necessary to substantiate this claim.
 
2. Additional evidence received since that December 2009 Board decision denying this petition to reopen, however, relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibly of substantiating this claim.
CONCLUSION OF LAW

The December 2009 decision earlier considering and denying the petition to reopen the claim of entitlement to service connection for paranoid schizophrenia with dementia, previously claimed as an acquired psychiatric disorder, is a final and binding determination based on the evidence then of record, but there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

 Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen the petition for entitlement to service connection an acquired psychiatric disorder, including paranoid schizophrenia with dementia.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

As already mentioned above, the Veteran testified at a Board hearing in September 2015.  The hearing was adequate as the undersigned AVLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).
II. The Merits of the New and Material Evidence Claims

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

 The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

Initially, the Veteran's claim for an acquired psychiatric disorder was denied in an unappealed July 1994 rating decision because his service treatment records (STRs) did not show diagnosis or treatment for a mental health condition and there was no evidence that any psychiatric condition was related to service.  He filed a claim for paranoid schizophrenia with dementia, which was also denied in an unappealed June 1999 rating decision.  In March 2006, the Veteran once again filed a claim for a mental condition, which was denied in a November 2006 rating decision because while the RO had determined that he had submitted new evidence, it was not material to substantiating his claim for a mental condition.  He appealed this decision to the Board.  Subsequently, in December 2009, the Board denied the Veteran's petition to reopen his claim for service connection for paranoid schizophrenia with dementia, previously claimed as an acquired psychiatric disorder.  The Veteran did not appeal the Board's December 2009 decision.  Thereafter, in July 2011, the Veteran requested that his claim for service connection for an acquired psychiatric disorder be reopened.  It was denied in an October 2011 rating decision, but the Veteran once again appealed this decision to the Board.

In the December 2009 Board decision, which denied the Veteran's petition to reopen his claim for service connection for paranoid schizophrenia with dementia, previously claimed as an acquired psychiatric disorder, the pertinent evidence of record consisted of the following: the Veteran's STRs from July 1967 to January 1969; post service treatment records May 1969 to December 2007, showing treatment for schizophrenia; a May 1999 VA examination diagnosing the Veteran with schizophrenia, paranoid type, but with no opinion as to etiology; and lay statements from the Veteran his mental problems started during service on aboard the USS  Independence when he was mistreated by his senior petty officer, causing him grief and emotional problems leading to hallucination and hearing voices.  The Board determined that while the Veteran had submitted new evidence by way of medical treatment records, it was not material; that is, it did not relate to an unestablished fact necessary to substantiate the claim.  The Veteran did not appeal the December 2009 Board decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1100. 

The Veteran, however, has presented evidence since the December 2009 Board decision that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.  Since the December 2009 Board decision, the evidence received into the record include STRs from the Veteran's service in the Navy Reserves from November 1964 to November 1966, medical treatment records since December 2007, lay statements from the Veteran and the September 2015 videoconference hearing. 

Most importantly, the STRs from the Veteran's service in the Navy Reserves, not previously of record, show that at the Veteran's entrance examination in November 1964, there were no reports or notation of any mental health condition.  At a November 1966 annual examination, however, the Veteran reported that he had a nervous condition.  The Veteran stated that he had "normal worrying" and was "normally nervous".  This additionally-submitted evidence is not cumulative or redundant of the evidence previously of record and previously considered in the December 2009 Board decision.  Moreover, this additional evidence is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection an acquired psychiatric disorder, including paranoid schizophrenia with dementia, is warranted, but must be remanded for further development as addressed below.


ORDER

The petition to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, including paranoid schizophrenia with dementia, is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for an acquired psychiatric disability is warranted.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Active military service includes any period of active duty (AD) or active duty for training (ACDUTRA) during which the Veteran was disabled from disease or injury and any period of inactive duty training (INACDUTRA) during which the Veteran was disabled from injury - though not disease - or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Additionally, in Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.  The Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396. 

In this circumstance, the burden then falls on the government to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d 1089, at 1096.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

In considering whether the presumption of soundness applies in the instant case, the Board again notes the Veteran's STRs from his period of service in the Reserves, prior to AD, reflect reports of a history of a nervous condition at his November 1966 annual examination.  Thus, a VA examination is necessary to determine whether there is clear and unmistakable evidence that the Veteran's current psychiatric disorder(s) both (a) preexisted active service and (b) was not aggravated by such service.  See Wagner, supra.

Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current diagnosis of any acquired psychiatric disorder.  The examiner should then provide an opinion regarding the following:

 a. Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had an acquired psychiatric disorder that existed prior to his entry into active service?

 b. If the answer to (a) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting acquired psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disorder?

Please identify the nature of the condition that preexisted service and discuss in detail the evidence relied upon in reaching these conclusions.

c. If the answer to either (a) or (b) is no, the examiner is instructed to consider the Veteran sound at service entrance, and opine as to whether is it at least as likely as not (probability of at least 50 percent) that his current acquired psychiatric disorder is etiologically related to his active service?

A complete rationale must be provided for all opinion(s) expressed. The examiner is advised that laypersons are competent to report symptoms and treatment, and that their reports must be taken into account in formulating the requested opinions.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


